DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Killeen et al. (6,964,655) in view of Hood et al. (8,292,864).
With respect to claims 1-2, Killeen discloses an absorbent article, as shown in figure 1, having a longitudinal axis 80, a transverse axis 85, a front region 95, and a rear region 93. A topsheet 14 has a shape that is symmetrical about the transverse axis, and a backsheet 18 has the same size and shape, as shown in figure 1. An absorbent core 12 is disposed between the topsheet and backsheet, as shown in figure 2. The 
Killeen discloses all aspects of the claimed invention with the exception of an absorbency indicator with more than 70% provided in the front region of the absorbent article. Hood discloses an absorbent article, as shown in figure 1, having an absorbency indicator 70 that is 100% provided in the front region of the article. The absorbency indicator 70 provides an indication to a user of a boundary past which fluid should not pass, as disclosed in column 6, lines 31-43. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include an absorbency indicator in the front region of the article of Killeen, as taught by Hood, to provide an indication to a user of a boundary past which fluid should not pass in order to achieve the predictable result of indicating to the user when the article is nearly full.
With respect to claims 3, 8, and 9, Hood teaches that the absorbency indicator 70 is a printed visual that is printed on an underside (i.e. garment-facing surface) of a topsheet, as disclosed in column 4, lines 15-20, and column 4, line 64, to column 5, line 2. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the absorbency indicator of modified Killeen a printed visual that is printed on the underside of the topsheet, as taught by Hood, to achieve the predictable result of an indicator that is visible through the topsheet but does not come in direct contact with the wearer’s skin during use of the article.
With respect to claims 4-5, the absorbency indicator taught by Hood has a curved shape that is generally parallel to the periphery of the absorbent article, as shown in figure 1. The absorbent core 12 of Killeen also has a curved shape that is generally parallel to the periphery of the article, as shown in figure 1. Therefore, the article of Killeen will be modified to include the absorbency indicator taught by Hood that has a curved shape that is generally parallel to the periphery of the article, and the absorbency indicator of modified Killeen will also be generally parallel to the periphery of the absorbent core and have its same, curved shape.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Killeen et al. (6,964,655) in view of Hood et al. (8,292,864), and further in view of Wada et al. (2003/0078553).
With respect to claims 6-7, modified Killeen discloses all aspects of the claimed invention with the exception of the absorbency indicator comprising an embossed pattern provided on the absorbent core. Wada discloses an absorbent article having an absorbency indicator in its front region, as shown in figure 4. The absorbency indicator comprises an embossed region that extends to the absorbent core, as shown in figure 2. Forming the absorbency indicator as an embossed region in the absorbent core slows and prevents further spreading of menstrual blood, as disclosed in paragraph [0058]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the absorbency indicator of modified Killeen as an embossed region provided on the absorbent core, as taught by Wada, to slow and prevent further spreading of menstrual blood.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Killeen et al. (6,964,655) in view of Hood et al. (8,292,864), and further in view of Hopkins et al. (8,946,500).
With respect to claim 10, modified Killeen discloses all aspects of the claimed invention with the exception of the absorbent article comprising an absorbent capacity of between 3-20g. Hopkins teaches providing an absorbent article with an absorbent capacity of 5g. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the absorbent article of Killeen with an absorbent capacity of 5g, as taught by Hopkins, to achieve the predictable result of an article having sufficient absorbent capacity to absorb menses on a light-flow day.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Killeen et al. (6,964,655) in view of Hood et al. (8,292,864), and further in view of Gagliardi et al. (9,242,788).
With respect to claim 11, modified Killeen discloses all aspects of the claimed invention with the exception of a pack of the absorbent articles of claim 1, wherein adjacent articles are oriented in opposite directions to one another. Gagliardi discloses providing a plurality of absorbent articles in a pack, as shown in figure 1. Gagliardi teaches orienting adjacent articles in opposite directions from one another, as shown in figures 1 and 3, so that a consumer may more easily remove the articles from the pack, as disclosed in column 3, lines 38-53. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patents and Publications 9,161,864; 7,959,620; 2016/0331598; and 2007/0087169 disclose absorbent articles have indicators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781